        Case 1:19-cv-01105-AWI-BAM Document 65 Filed 08/12/20 Page 1 of 2


 1
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10                                 FRESNO DIVISION
11

12 JERRY COX, an Individual,
                                             Case No. 1:19-cv-01105-AWI-BAM
13
               Plaintiff,
14
         v.                                  ORDER GRANTING STIPULATION
15                                           TO CONTINUE THE AUGUST 26,
     MARIPOSA COUNTY; MARIPOSA               2020 MANDATORY SCHEDULING
16 COUNTY SHERRIFF’S OFFICE;
     SHERIFF DEPUTY WILLIAM                  CONFERENCE
17 ATKINSON; SHERIFF DEPUTY                  (Doc. No. 61)
     WESLEY SMITH; ASHELY HARRIS;
18 CALIFORNIA RECEIVERSHIP GROUP
     (“CRG”) AND MARK ADAMS IN HIS
19 INDIVIDUAL AND OFFICIAL
     CAPACOUNTY, AND DOES 1
20 THROUGH 100, INCLUSIVE.

21             Defendants.
22

23

24

25

26
27

28
        Case 1:19-cv-01105-AWI-BAM Document 65 Filed 08/12/20 Page 2 of 2


1       The Court, having considered the Stipulation to Continue the August 26, 2020
2 Mandatory Scheduling Conference submitted by the parties, and GOOD CAUSE

3 appearing,

4

5       HEREBY ORDERS:
6       1. The Mandatory Scheduling Conference currently set for August 26, 2020
7             at 9:30 a.m. is continued to December 16, 2020, at 9:30 a.m. in Courtroom
8             #8 (6th Floor). The parties shall file a Joint Scheduling Report one week
9             prior to the Mandatory Scheduling Conference.
10

11 IT IS SO ORDERED.

12   Dated:     August 11, 2020                     /s/ Barbara   A. McAuliffe     _
13                                            UNITED STATES MAGISTRATE JUDGE

14

15
16

17

18

19
20

21

22
23

24

25

26
27

28
